Citation Nr: 0507572	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  94-48 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1968 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for PTSD.

In August 1996, March 1999 and October 2003 the Board 
remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In previous development action, an inquiry was sent to the 
U.S. Armed Services Center for Research of Unit Records 
(CURR) requesting verification of the veteran's reported 
stressors.  In November 1997, CURR responded noting that more 
details were required before any investigation could be 
conducted.  A March 2003 letter to CURR provided a copy of 
the veteran's service personnel records in addition to more 
specific information regarding the veteran's reported 
stressors.  No response from CURR to the March 2003 letter is 
of record.  As the veteran has provided more detailed 
information regarding his reported stressors, another attempt 
should be made through CURR to verify such accounts or, at 
the least, there should be a reply indicating why such 
history as provided by the veteran cannot be verified.


Accordingly, the claim is REMANDED for the following:

1.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (CURR) to provide any 
available information that might 
corroborate the veteran's reported in-
service stressors.  The RO should provide 
CURR with a summary of claimed service 
stressors, copies of service personnel 
records, and any other documents needed 
by CURR to corroborate claimed stressors.  
CURR should be asked to provide any 
available histories of the veteran's unit 
during the time he was in Vietnam.  If 
the information provided to CURR cannot 
be otherwise corroborated, it should be 
so indicated by CURR.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




